Title: From George Washington to Lieutenant General Wilhelm von Knyphausen, 27 March 1780
From: Washington, George
To: Knyphausen, Wilhelm von


          
            Sir
            Head Quarters Morris Town 27th March 1780.
          
          After the breaking up of the Commission at Amboy, Mr pintard continued within our lines for the purpose of settling his Accounts with the present Commissary General of prisoners who is shortly going out of Office. He yesterday informed me that previous to his leaving Amboy, a parole had been required of him limiting his stay to the 30th Inst. a period too short to accomplish the purpose above mentioned—I have directed him to remain till the Business is finished, but to satisfy his scruples arising from the limitation of his parole, I have thought proper to inform Your Excellency that his continuance is by my direction—At the same time I am persuaded, on considering the matter you will agree with me in opinion, that there was an irregularity in requiring a parole of this nature from a Gentleman acting in a public capacity for us in your lines. Mr pintard was sent in by me in January 1777 in character of an Agent for prisoners, and though not formally recognized as such, he was permitted to stay in New York and execute the Office in which he has acted ever since. He cannot therefore be properly subject to a restriction of the kind which has been imposed. I have the honor to be with great Respect Yr Excellency’s most obt Servt.
        